Detailed Action
Claim Objections
The following claim is objected to because of the following informalities:
Claim 13 Line 2 – “… the rotary shafts of the blades and the grooves are formed on a surface of the rotating shaft” could be better clarified “… the rotary shafts of the blades, and the grooves are formed on a surface of the rotating shaft”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 17 – 20, 23 – 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent No. 206199070(U) hereinafter Chen) in view of Mao et al. (Chinese Patent No. 203944321U hereinafter Mao). Utilized google machine translation of the non-English references are attached.

Regarding Claim 12, Chen teaches a rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) comprising: a rotating shaft (figure 1: shaft 3); a hub (figure 1: worm screw 5, worm gears 6, and the adjacent portion of shaft 3 all read together); and blades (figure 1: impeller blades 8), wherein the rotating shaft is connected to the hub (figure 1: shaft 3 is connected to where screw 5 and gear 6 meet), wherein the blades are circumferentially and uniformly arranged by taking an axis line of the rotating shaft as a center (figures 1 & 2: the impeller with blades 8 are circumferentially and uniformly arranged around axis line of shaft 3), wherein the blades are connected to the hub (figures 1 & 2: blades 8 are indirectly connected to the hub) and capable of being rotated along axes of rotary shafts corresponding to the blades (figures 1 & 2: blades 8 are rotated about axis of shafts 7), and wherein the axes of rotary shafts avoid passing through the axis line of the rotating shaft (figure 2: axis line of rotating shafts 7 do not pass through shaft 3’s axis line); and an adjustment mechanism (figure 1: worm screw 5 and worm gears 6 read together) comprising: worm wheels (figure 1: worm gears 6) engaged with the worm (figure 1: worm screw 5), wherein the worm wheels are arranged in one-on-one correspondence with the blades (figure 1: each worm gear 6 is paired with an individual impeller 8), and wherein the worm wheels are connected to the corresponding blades such that the worm drives the blades to rotate synchronously along the axes of the corresponding rotary shafts (-----google machine translation of Chen Page 2 Lines 6 – 10: “Auxiliary impeller … the worm and gear for mutually coordinating … by one individual worm gear drives two auxiliary impellers…”); and an adjustment shaft that is shafted to the worm (figure 1: shaft 3 is shafted to worm screw 5).
Chen is silent on a worm arranged coaxially with the rotating shaft.
Mao teaches a worm arranged coaxially with the rotating shaft (figures 1 & 2: driving shaft 5 and worm screw 15 reside coaxially within main shaft 10).
Chen and Mao are analogous in the field of agitation for chemical production, specifically in the field of multiaxial type bi-directional agitators with the primary rotation driven from above and secondary rotation driven laterally via worm gears. It would have been obvious to one skilled in the art before the effective filing date to modify the main shaft and worm screw connection of Chen with the coaxial main shaft to driving shaft (and worm screw) connection of Mao in order to enhance mixing capability (Mao google machine abstract last three lines). 

Regarding Claim 17, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12, wherein the adjustment shaft is arranged in the rotating shaft in a sleeving manner (figures 1 & 2: worm screw 5 resides coaxially in shaft 3).
  
Regarding Claim 18, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12, wherein the worm is located in the hub (figures 1 & 2: worm screw 5 is considered a part of the hub).  

Regarding Claim 19, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 18, further comprising accommodating spaces that are formed in the hub, wherein the accommodating spaces are formed in one-to-one correspondence with the blades (figures 1 & 2: the space within the boundary of worm gear 6 is considered a reading on accommodating space and worm gear 6 is connected with shaft 7 and one pair of blades 8 & worm gears 6 are considered a part of the hub), wherein the worm wheels of the blades are respectively arranged in the corresponding accommodating spaces in communication with the worm such that the worm wheels are engaged with the worm (figures 1 & 2: worm wheel 6 is within its own space and in operational contact with worm screw 5).  

Regarding Claim 20, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12, further comprising a connecting shaft arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 23, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 15, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 24, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 16, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 25, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 17, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 26, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 18, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 27, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 19, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 29, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12, wherein the rotating propeller comprises a mixing propeller (intended use: mixing propeller is considered a function of the rotating propeller and the material worked upon in the vessel, therefore it is considered intended use of the rotating propeller). 

Claims 13, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent No. 206199070(U) hereinafter Chen) in view of Mao et al. (Chinese Patent No. 203944321U hereinafter Mao) in further view of Dinnison (U.S. Patent Publication No. 2016/0193575(A1) hereinafter Dinnison). Utilized google machine translation of the non-English references are attached.

Regarding Claim 13, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12.
Chen is silent on the rotating propeller further comprising grooves that are adapted to shapes of the rotary shafts of the blades and the grooves are formed on a surface of the rotating shaft, wherein the grooves are formed in one-to-one correspondence with the rotary shafts of the blades, and wherein the rotary shafts of the blades are fitted to interiors of the corresponding grooves.  
Dinnison teaches the rotating propeller (figure 7: folding impeller 10) further comprising grooves (figure 7: flats 32) that are adapted to shapes of the rotary shafts of the blades (figure 7: end portions 28 are considered a reading on rotary shafts and are fitted to flats 32) and the grooves are formed on a surface of the rotating shaft (figure 7: flats 32 are fitted to the exterior surface of end portions 28), wherein the grooves are formed in one-to-one correspondence with the rotary shafts of the blades (figure 7: flats 32 correspond one on one with end portions 28), and wherein the rotary shafts of the blades are fitted to interiors of the corresponding grooves (figure 7: end portions 28 are attached to the interiors of flats 32).
Chen and Dinnison are analogous in the field of rotating propellers with each blade of the impeller able to rotate on its own axis. These propellers being intended for mixing in industrial scale equipment. It would have been obvious to one skilled in the art before the effective filing date to modify the worm gear connection to the hub of Chen in view of Mao with the rotary shaft’s attachment to a corresponding groove of Dinnison in order to better secure the blades to the hub and provide a “stable base” to further enhance mixing (Dinnison [0028]).

Regarding Claim 21, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 13, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 30, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 13, wherein the rotating propeller comprises a mixing propeller (intended use: mixing propeller is considered a function of the rotating propeller and the material worked upon in the vessel, therefore it is considered intended use of the rotating propeller).  

Claims 14, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent No. 206199070(U) hereinafter Chen) Mao et al. (Chinese Patent No. 203944321U hereinafter Mao) in further view of in view of Kupka (U.S. Patent No. 4,403,868 hereinafter Kupka). Utilized google machine translation of the non-English references are attached.

Regarding Claim 14, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 12, further comprising: Docket No. SCST-P001-PCT-US2 Application No. 17/268,568accommodating spaces that are formed in the hub (figure 2: annular space formed in the middle of worm gear 6), wherein the accommodating spaces are formed in one-to-one correspondence with the blades (figures 1 & 2: annular space in worm gear 6 accommodates the shaft 7 of one pair of blades 8), and wherein the rotary shafts of the blades are respectively arranged in the corresponding accommodating spaces (figures 1 & 2: annular space in worm gear 6 accommodates the shaft 7 of one pair of blades 8).
Chen is silent on sealing pieces arranged on the rotating propeller such that the sealing pieces fill gaps between the blades and the hub to isolate the rotary shafts and the accommodating spaces from outside.
Kupka teaches sealing pieces arranged on the rotating propeller (figure 7: O-rings 52).
Chen and Kupka are analogous in the field of multi-shafted mixing impellers utilized in mixing vessels intended for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the rotating shafts of Chen (figures 1 & 2: shafts 7) in view of Mao with the O-rings of Kupka in order to better seal the space between the shaft and the worm gear to prevent chemical or abrasive attack in that space. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the O-rings to be between the shafts (figures 1 & 2: shafts 7) and worm gears of Chen in order to better seal the space between the shaft and the worm gear to prevent chemical or abrasive attack, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 22, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 14, further comprising a connecting shaft is arranged on each of the blades (figures 1 & 2: shafts 7 are fixedly and directly connected to each pair of impeller blades 8); and through holes in one-to-one correspondence with the connecting shafts and formed in the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6, the gears are considered a part of the hub), wherein the connecting shafts are arranged in the through holes in a penetrating manner and are rotatably connected to the hub (figures 1 & 2: shafts 7 mate with the annular holes of worm gears 6 and rotate along with gears 6).  

Regarding Claim 31, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 14, wherein the rotating propeller comprises a mixing propeller (intended use: mixing propeller is considered a function of the rotating propeller and the material worked upon in the vessel, therefore it is considered intended use of the rotating propeller).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent No. 206199070U hereinafter Chen) in view of Mao et al. (Chinese Patent No. 203944321U hereinafter Mao) in further view of KR200458361Y1 (Korean Patent No. 200458361(Y1) hereinafter KR200458361Y1). Utilized google machine translation of the non-English references are attached.

Regarding Claim 28, Chen teaches the rotating propeller (figure 1: elements 3, 5, 6, 7, and 8 all read together) according to claim 20.
Chen is silent on the connecting shafts comprise a threaded portion that from, one end, penetrate through each through hole of a corresponding connecting shaft that is in threaded connection with a nut.
KR200458361Y1 teaches the connecting shafts comprise a threaded portion (figure 2: fastening portion 27) that from, one end, penetrate through each through hole (figure 2: hole next to indicator 30) of a corresponding connecting shaft that is in threaded connection with a nut (figure 2: nuts 17).
Chen and KR200458361Y1 are analogous in the field of rotating propeller-like equipment with further rotating blades. It would have been obvious to one skilled in the art before the effective filing date to modify the shaft of the impeller blades of Chen in view of Mao with the threaded fastening portion and nuts of KR200458361Y1 in order to better secure the bladed impeller to the worm gear.

Response to Amendment
The underlined portions in this office action emphasize additions to the office correspondence made since the prior office action. 
	Per applicant’s amendment to the abstract, filed 17 June 2022, the objection to its excess word count is withdrawn.
Per applicant’s amendment to the claims, filed 17 June 2022, the objections to the informalities of Claim 13 and Claim 28 are withdrawn.
Per applicant’s amendment to the claims, filed 17 June 2022, the 112b rejections (lack of antecedent basis) to Claim 12 and Claim 19 are withdrawn.

Response to Arguments
The underlined portions in this office action emphasize additions to the office correspondence made since the prior office action. 
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on a specific teaching of a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY Y HUAN/Examiner, Art Unit 1774         

/ANSHU BHATIA/Primary Examiner, Art Unit 1774